TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00453-CR


John Melton, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 97-921-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In September 1998, John Melton pleaded guilty to aggravated assault and was placed
on deferred adjudication supervision for ten years.  On April 22, 2003, the trial court found that
Melton had violated conditions of his supervision, adjudged him guilty, and imposed a fifteen-year
prison sentence.  On July 7, 2008, Melton filed a pro se notice of appeal.
The notice of appeal was not timely filed.  See Tex. R. App. P. 26.2(a).  Under the
circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than by
dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   August 21, 2008
Do Not Publish